Case: 14-11551   Date Filed: 01/14/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11551
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00031-WLS-TQL-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ARMONDEZ KEGLER,
a.k.a. Ron,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (January 14, 2015)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11551     Date Filed: 01/14/2015    Page: 2 of 2


      Je’Nita N. Lane, appointed counsel for Armondez Kegler in this direct

criminal appeal, has filed a motion to withdraw from further representation of

Kegler, supported by a brief prepared pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Kegler’s conviction and

sentence are AFFIRMED.




                                           2